Exhibit 10.1

 

IRONWOOD PHARMACEUTICALS, INC.
2019 EQUITY INCENTIVE PLAN

 

1.                                      DEFINED TERMS

 

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and includes certain operational rules related to those terms.

 

2.                                      PURPOSE

 

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock, Stock-based and other
incentive Awards.  The Plan is effective as of the Effective Date.

 

3.                                      ADMINISTRATION

 

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
determine the form of settlement of Awards (whether in cash, shares of Stock, or
other property); prescribe forms, rules and procedures relating to the Plan and
Awards; and otherwise do all things necessary or desirable to carry out the
purposes of the Plan.  Determinations of the Administrator made under the Plan
are conclusive and bind all persons.

 

4.                                      LIMITS ON AWARDS UNDER THE PLAN

 

(a)                                 Number of Shares.  Subject to adjustment as
provided in Section 7(b), the maximum number of shares of Stock that may be
issued in satisfaction of Awards under the Plan is (1) 10,000,000 shares, plus
(2) any shares of Stock underlying awards that are forfeited, expired or are
cancelled without the delivery of shares of Stock under the Company’s Amended
and Restated 2005 Stock Incentive Plan or the Company’s Amended and Restated
2010 Employee, Director and Consultant Equity Incentive Plan on and following
the Effective Date (each, a “Prior Plan Award”).  Up to the total number of
shares of Stock set forth in the preceding sentence may be issued in
satisfaction of ISOs, but nothing in this Section 4(a) will be construed as
requiring that any, or any fixed number of, ISOs be awarded under the Plan. 
Further, (i) any shares of Stock withheld by the Company in payment of the
exercise price or purchase price of an Award or Prior Plan Award in satisfaction
of tax withholding requirements with respect to an Award or Prior Plan Award,
(ii) the full number of shares covered by a SAR any portion of which is settled
in Stock (and not only the number of shares of Stock delivered in settlement),
and (iii) the number of shares of Stock underlying any Awards or Prior Plan
Awards that are settled in cash, expire, become unexercisable, terminate or are
forfeited to or repurchased by the Company without the issuance of Stock will
not be available for grant under the Plan.  For the avoidance of doubt, the
number of shares of Stock available for delivery under the Plan will not be
increased by any shares of Stock delivered under the Plan that are subsequently
repurchased using proceeds directly attributable to Stock Option exercises.  The
limits set forth in this Section 4(a) will be construed to comply with
Section 422.

 

1

--------------------------------------------------------------------------------



 

(b)                                 Substitute Awards.  The Administrator may
grant Substitute Awards under the Plan.  To the extent consistent with the
requirements of Section 422 and the regulations thereunder and other applicable
legal requirements (including applicable stock exchange requirements), Stock
issued under Substitute Awards will be in addition to and will not reduce the
number of shares available for Awards under the Plan set forth in Section 4(a),
but, notwithstanding anything in Section 4(a) to the contrary, if any Substitute
Award is settled in cash, expires, becomes unexercisable, terminates or is
forfeited to or repurchased by the Company without the issuance of Stock, the
shares of Stock previously subject to such Award will not be available for
future grants under the Plan.  The Administrator will determine the extent to
which the terms and conditions of the Plan apply to Substitute Awards, if at
all, provided, however, that Substitute Awards will not be subject to, or
counted toward, the per-Participant Award limits described in
Section 4(d) below.

 

(c)                                  Type of Shares.  Stock delivered by the
Company under the Plan may be authorized but unissued Stock, treasury Stock or
previously issued Stock acquired by the Company.  No fractional shares of Stock
will be delivered under the Plan.

 

(d)                                 Individual Limit.

 

(1)                                 Awards comprising no more than 2,000,000
shares of Stock may be granted to any person under the Plan in any calendar
year.  In applying the foregoing limit, (i) all Awards granted to the same
person in the same calendar year are aggregated and made subject to one limit;
(ii) the limit as applicable to Stock Options and SARs refers to the number of
shares of Stock underlying those Awards; and (iii) the share limit as applicable
to Awards other than Stock Options and SARs refers to the maximum number of
shares of Stock that may be delivered, or the value of which could be paid in
cash or other property, under an Award or Awards assuming a maximum payout.

 

(2)                                 Notwithstanding the foregoing limit, the
aggregate value of all compensation granted or paid to any Director with respect
to any calendar year, including Awards granted under the Plan and cash fees or
other compensation paid by the Company to such Director outside of the Plan, for
his or her services as a Director during such calendar year may not exceed
$600,000 in the aggregate, calculating the value of any Awards based on the
grant date fair value in accordance with the Accounting Rules, assuming a
maximum payout.

 

5.                                      ELIGIBILITY AND PARTICIPATION

 

The Administrator shall select Participants from among Employees and Directors
of, and consultants and advisors to, the Company and its subsidiaries. 
Eligibility for ISOs is limited to individuals described in the first sentence
of this Section 5 who are employees of the Company or of a “parent corporation”
or “subsidiary corporation” of the Company as those terms are defined in
Section 424 of the Code.  Eligibility for Stock Options, other than ISOs, and
SARs is limited to individuals described in the first sentence of this Section 5
who are providing direct services on the date of grant of the Award to the
Company or to a subsidiary of the Company that would be described in the first
sentence of Treas. Regs. §1.409A-1(b)(5)(iii)(E).

 

2

--------------------------------------------------------------------------------



 

6.                                      RULES APPLICABLE TO AWARDS

 

(a)                                 All Awards.

 

(1)                                 Award Provisions.  The Administrator shall
determine the terms of all Awards, subject to the limitations provided herein. 
By accepting (or, under such rules as the Administrator may prescribe, being
deemed to have accepted) an Award, the Participant will be deemed to have agreed
to the terms of the Award and the Plan.  Notwithstanding any provision of this
Plan to the contrary, Substitute Awards may contain terms and conditions that
are inconsistent with the terms and conditions specified herein, as determined
by the Administrator.

 

(2)                                 Term of Plan.  No Awards may be made after
10 years from the Date of Adoption, but previously granted Awards may continue
beyond that date in accordance with their terms.

 

(3)                                 Transferability.  Neither ISOs nor, except
as the Administrator otherwise expressly provides in accordance with the third
sentence of this Section 6(a)(3), other Awards may be transferred other than by
will or by the laws of descent and distribution.  During a Participant’s
lifetime, ISOs and, except as the Administrator otherwise expressly provides in
accordance with the third sentence of this Section 6(a)(3), SARs and NSOs may be
exercised only by the Participant.  The Administrator may permit the gratuitous
transfer (i.e., transfer not for value) of Awards other than ISOs, subject to
applicable securities and other laws and such limitations as the Administrator
may impose.

 

(4)                                 Vesting.  The Administrator shall determine
the time or times at which an Award vests or becomes exercisable and the terms
on which a Stock Option or SAR remains exercisable.  Without limiting the
foregoing, the Administrator may at any time accelerate the vesting or
exercisability of an Award, including, but not limited to, in connection with
providing consideration for a restrictive covenant, regardless of any adverse or
potentially adverse tax or other consequences resulting from such acceleration. 
Unless the Administrator expressly provides otherwise, the following rules will
apply if a Participant’s Employment ceases:

 

(A)                               Except as provided in (B) and (C) below,
immediately upon the cessation of the Participant’s Employment each Stock Option
and SAR that is then held by the Participant or by the Participant’s permitted
transferees, if any, will cease to be exercisable and will terminate and all
other Awards that are then held by the Participant or by the Participant’s
permitted transferees, if any, to the extent not already vested will be
forfeited.

 

(B)                               Subject to (C) and (D) below, all Stock
Options and SARs held by the Participant or the Participant’s permitted
transferees, if any, immediately prior to the cessation of the Participant’s
Employment, to the extent then exercisable, will remain exercisable for the
lesser of (i) a period of three months or (ii) the period ending on the latest
date on which such Stock Option or SAR could have been exercised without regard
to this Section 6(a)(4), and will thereupon immediately terminate.

 

(C)                               Subject to (D) below, all Stock Options and
SARs held by a Participant or the Participant’s permitted transferees, if any,
immediately prior to the

 

3

--------------------------------------------------------------------------------



 

cessation of the Participant’s Employment due to death or Disability, to the
extent then exercisable, will remain exercisable for the lesser of (i) the
one-year period ending with the first anniversary of the Participant’s cessation
of Employment or (ii) the period ending on the latest date on which such Stock
Option or SAR could have been exercised without regard to this Section 6(a)(4),
and will thereupon immediately terminate.  In addition, if the Participant’s
Employment ceases for any reason other than pursuant to (D) below and in the
three months following such cessation of Employment the Participant dies or
experiences a Disability, the exercisability of all Stock Options and SARs held
by the Participant or the Participant’s permitted transferees, if any, will
automatically be extended upon such event and will remain exercisable for the
lesser of (i) the one-year period ending with the first anniversary of the
Participant’s cessation of Employment or (ii) the period ending on the latest
date on which such Stock Option or SAR could have been exercised without regard
to this Section 6(a)(4), and will thereupon immediately terminate.

 

(D)                               All Stock Options and SARs (whether or not
exercisable) held by a Participant or the Participant’s permitted transferees,
if any, immediately prior to the cessation of the Participant’s Employment will
immediately terminate upon such cessation of Employment if the termination is
for Cause or occurs in circumstances that in the determination of the
Administrator would have constituted grounds for the Participant’s Employment to
be terminated for Cause.

 

(5)                                 Recovery of Compensation.  The Administrator
may provide in any case that outstanding Awards (whether or not vested or
exercisable) and the proceeds from the exercise or disposition of Awards or
Stock acquired under Awards will be subject to forfeiture and disgorgement to
the Company, with interest and other related earnings, if the Participant to
whom the Award was granted violates (i) a non-competition, non-solicitation,
no-hire, non-disparagement, confidentiality, invention assignment or other
restrictive covenant by which he or she is bound, or (ii) any Company policy
applicable to the Participant that provides for forfeiture or disgorgement with
respect to incentive compensation that includes Awards under the Plan.  In
addition, the Administrator may require forfeiture and disgorgement to the
Company of outstanding Awards and the proceeds from the exercise or disposition
of Awards or Stock acquired under Awards, with interest and other related
earnings, to the extent required by law or applicable stock exchange listing
standards, including, without limitation, Section 10D of the Exchange Act, or
any related Company policy.  Each Participant, by accepting or being deemed to
have accepted an Award under the Plan, agrees or will be deemed to have agreed
to cooperate fully with the Administrator, and to cause any and all permitted
transferees of the Participant to cooperate fully with the Administrator, to
effectuate any forfeiture or disgorgement required hereunder.  Neither the
Administrator nor the Company nor any other person, other than the Participant
and his or her permitted transferees, if any, will be responsible for any
adverse tax or other consequences to a Participant or his or her permitted
transferees, if any, that may arise in connection with this Section 6(a)(5).

 

(6)                                 Taxes.  The delivery, vesting and retention
of Stock, cash or other property under an Award are conditioned upon full
satisfaction by the Participant of all tax withholding requirements with respect
to the Award.  The Administrator shall prescribe such rules for the withholding
of taxes with respect to any Award as it deems necessary, including, but

 

4

--------------------------------------------------------------------------------



 

not limited to, (a) providing that the Administrator may hold back shares of
Stock from an Award, (b) permitting a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements, or
(c) permitting an authorized broker-dealer to sell shares of Stock subject to an
Award and remit the cash proceeds of such sale to the Company to satisfy any tax
withholding requirements related to such Award (provided that such arrangements
will not result in withholding in excess of the maximum withholding amount
consistent with the award being subject to equity accounting treatment under the
Accounting Rules).

 

(7)                                 Dividends and Dividend Equivalents.  The 
Administrator may provide  for the payment of amounts (on terms and subject to
conditions established by the Administrator) in lieu of cash dividends or other
cash distributions with respect to Stock subject to an Award whether or not the
holder of such Award is otherwise entitled to share in the actual dividend or
distribution in respect of such Award; provided, however, that (a) dividends or
dividend equivalents relating to an Award that, at the dividend payment date,
remains subject to a risk of forfeiture (whether service-based or
performance-based) shall be subject to the same risk of forfeiture as applies to
the underlying Award and (b) no dividends or dividend  equivalents shall be
payable with respect to Options or SARs.  Any entitlement to dividend
equivalents or similar entitlements will be established and administered either
consistent with an exemption from, or in compliance with, the requirements of
Section 409A.  Dividends or dividend equivalent amounts payable in respect of
Awards that are subject to restrictions may be subject to such limits or
restrictions as the Administrator may impose.

 

(8)                                 Rights Limited.  Nothing in the Plan may be
construed as giving any person the right to be granted an Award or to continued
employment or service with the Company or any of its subsidiaries, or any rights
as a stockholder except as to shares of Stock actually issued under the Plan. 
The loss of existing or potential profit in Awards will not constitute an
element of damages in the event of termination of Employment for any reason,
even if the termination is in violation of an obligation of the Company or any
of its subsidiaries to the Participant.

 

(9)                                 Coordination with Other Plans.  Awards under
the Plan may be granted in tandem with, or in satisfaction of or substitution
for, other Awards under the Plan or awards made under other compensatory plans
or programs of the Company or any of its subsidiaries.  For example, but without
limiting the generality of the foregoing, awards under other compensatory plans
or programs of the Company or any of its subsidiaries may be settled in Stock
(including, without limitation, Unrestricted Stock) under the Plan if the
Administrator so determines, in which case the shares delivered will be treated
as awarded under the Plan (and will reduce the number of shares thereafter
available under the Plan in accordance with the rules set forth in Section 4).

 

(10)                          Section 409A.

 

(A)                               Without limiting the generality of
Section 11(b) hereof, each Award will contain such terms as the Administrator
determines and will be construed and administered, such that the Award either
qualifies for an exemption from the requirements of Section 409A or satisfies
such requirements.

 

5

--------------------------------------------------------------------------------



 

(B)                               Notwithstanding Section 9 of this Plan or any
other provision of this Plan or any Award agreement to the contrary, the
Administrator may unilaterally amend, modify or terminate the Plan or any
outstanding Award, including but not limited to changing the form of the Award,
if the Administrator determines that such amendment, modification or termination
is necessary or advisable to avoid the imposition of an additional tax, interest
or penalty under Section 409A.

 

(C)                               If a Participant is deemed on the date of the
Participant’s termination of Employment to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B), then, with regard to any
payment that is considered nonqualified deferred compensation under
Section 409A, to the extent applicable, payable on account of a “separation from
service”, such payment will be made or provided on the date that is the earlier
of (i) the expiration of the six-month period measured from the date of such
“separation from service” and (ii) the date of the Participant’s death (the
“Delay Period”).  Upon the expiration of the Delay Period, all payments delayed
pursuant to this Section 6(a)(10)(C) (whether they would have otherwise been
payable in a single lump sum or in installments in the absence of such delay)
will be paid on the first business day following the expiration of the Delay
Period in a lump sum and any remaining payments due under the Award will be paid
in accordance with the normal payment dates specified for them in the applicable
Award agreement.

 

(D)                               For purposes of Section 409A, each payment
made under this Plan will be treated as a separate payment.

 

(E)                               With regard to any payment considered to be
nonqualified deferred compensation under Section 409A, to the extent applicable,
that is payable upon a change in control of the Company or other similar event,
to avoid the imposition of an additional tax, interest or penalty under
Section 409A, no amount will be payable unless such change in control
constitutes a “change in control event” within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations.

 

(b)                                 Stock Options and SARs.

 

(1)                                 Time and Manner of Exercise.  Unless the
Administrator expressly provides otherwise, no Stock Option or SAR will be
deemed to have been exercised until the Administrator receives notice of
exercise in a form acceptable to the Administrator that is signed by the
appropriate person and accompanied by any payment required under the Award.  Any
attempt to exercise a Stock Option or SAR by any person other than the
Participant will not be given effect unless the Administrator has received such
evidence as it may require that the person exercising the Award has the right to
do so.

 

(2)                                 Exercise Price.  The exercise price (or the
base value from which appreciation is to be measured) of each Award requiring
exercise must be no less than 100% (in the case of an ISO granted to a
10-percent stockholder within the meaning of subsection (b)(6) of Section 422,
110%) of the Fair Market Value of the Stock subject to the Award, determined as
of

 

6

--------------------------------------------------------------------------------



 

the date of grant, or such higher amount as the Administrator may determine in
connection with the grant.

 

(3)                                 Payment of Exercise Price.  Where the
exercise of an Award is to be accompanied by payment, payment of the exercise
price must be by cash or check acceptable to the Administrator or, if so
permitted by the Administrator and if legally permissible, (i) through the
delivery of previously acquired unrestricted shares of Stock, or the withholding
of unrestricted shares of Stock otherwise deliverable upon exercise, in either
case that have a Fair Market Value equal to the exercise price, (ii) through a
broker-assisted exercise program acceptable to the Administrator, (iii) by other
means acceptable to the Administrator, or (iv) by any combination of the
foregoing permissible forms of payment.  The delivery of previously acquired
shares in payment of the exercise price under clause (i) above may be
accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.

 

(4)                                 Maximum Term.  The maximum term of Stock
Options and SARs must not exceed 10 years from the date of grant (or five years
from the date of grant in the case of an ISO granted to a 10-percent stockholder
described in Section 6(b)(2) above).

 

(5)                                 No Repricing.  Except in connection with a
corporate transaction involving the Company (which term includes, without
limitation, any stock dividend, stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares) or as otherwise contemplated by Section 7
below, the Company may not, without obtaining stockholder approval, (A) amend
the terms of outstanding Stock Options or SARs to reduce the exercise price or
base value of such Stock Options or SARs, (B) cancel outstanding Stock Options
or SARs in exchange for Stock Options or SARs with an exercise price or base
value that is less than the exercise price or base value of the original Stock
Options or SARs, or (C) cancel outstanding Stock Options or SARs that have an
exercise price or base value greater than the Fair Market Value of a share of
Stock on the date of such cancellation in exchange for cash or other
consideration.

 

7.                                      EFFECT OF CERTAIN TRANSACTIONS

 

(a)                                 Covered Transactions.  Except as otherwise
expressly provided in an Award agreement, another agreement between the Company
and a Participant, or the Company’s Change of Control Severance Plan or
otherwise by the Administrator, the following provisions will apply in the event
of a Covered Transaction:

 

(1)                                 Assumption or Substitution.  If the Covered
Transaction is one in which there is an acquiring or surviving entity, the
Administrator may provide for (A) the assumption or continuation of some or all
outstanding Awards or any portion thereof or (B) the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.

 

(2)                                 Cash-Out of Awards.  Subject to
Section 7(a)(5) below, the Administrator may provide for payment (a “cash-out”),
with respect to some or all Awards or any portion thereof, equal in the case of
each affected Award or portion thereof to the excess, if

 

7

--------------------------------------------------------------------------------



 

any, of (A) the Fair Market Value of one share of Stock times the number of
shares of Stock subject to the Award or such portion, over (B) the aggregate
exercise or purchase price, if any, under the Award or such portion (in the case
of a SAR, the aggregate base value above which appreciation is measured), in
each case on such payment terms (which need not be the same as the terms of
payment to holders of Stock) and other terms, and subject to such conditions, as
the Administrator determines; provided, however, for the avoidance of doubt,
that if the exercise or purchase price (or base value) of an Award is equal to
or greater than the Fair Market Value of one share of Stock, the Award may be
cancelled with no payment due hereunder or otherwise in respect of such Award.

 

(3)                                 Acceleration of Certain Awards.  Subject to
Section 7(a)(5) below, the Administrator may provide that any Award requiring
exercise will become exercisable, in full or in part, and/or that the delivery
of any shares of Stock remaining deliverable under any outstanding Award of
Stock Units (including Restricted Stock Units and Performance Awards to the
extent consisting of Stock Units) will be accelerated, in full or in part, in
each case on a basis that gives the holder of the Award a reasonable
opportunity, as determined by the Administrator, following exercise of the Award
or the delivery of the shares, as the case may be, to participate as a
stockholder in the Covered Transaction.

 

(4)                                 Termination of Awards upon Consummation of a
Covered Transaction.  Except as the Administrator may otherwise determine in any
case, each Award will automatically terminate (and in the case of outstanding
shares of Restricted Stock, will automatically be forfeited) immediately upon
consummation of the Covered Transaction, other than any Award that is assumed or
substituted pursuant to Section 7(a)(1) above.

 

(5)                                 Additional Limitations.  Any share of Stock
and any cash or other property or other award delivered pursuant to
Section 7(a)(1), Section 7(a)(2) or Section 7(a)(3) above with respect to an
Award may, in the discretion of the Administrator, contain such restrictions, if
any, as the Administrator deems appropriate to reflect any performance or other
vesting conditions to which the Award was subject and that did not lapse (and
were not satisfied) in connection with the Covered Transaction.  For purposes of
the immediately preceding sentence, a cash-out under Section 7(a)(2) above or an
acceleration under Section 7(a)(3) above will not, in and of itself, be treated
as the lapsing (or satisfaction) of a performance or other vesting condition. 
In the case of Restricted Stock that does not vest and is not forfeited in
connection with the Covered Transaction, the Administrator may require that any
amounts delivered, exchanged or otherwise paid in respect of such Stock in
connection with the Covered Transaction be placed in escrow or otherwise made
subject to such restrictions as the Administrator deems appropriate to carry out
the intent of the Plan.

 

(b)                                 Changes in and Distributions with Respect to
Stock.

 

(1)                                 Basic Adjustment Provisions.  In the event
of a stock dividend, stock split or combination of shares (including a reverse
stock split), recapitalization or other change in the Company’s capital
structure that constitutes an equity restructuring within the meaning of the
Accounting Rules, the Administrator shall make appropriate adjustments to the
maximum number of shares of Stock specified in Section 4(a) that may be issued
under the Plan and to the maximum share limits described in Section 4(d), and
shall make appropriate adjustments to the

 

8

--------------------------------------------------------------------------------



 

number and kind of shares of stock or securities underlying Awards then
outstanding or subsequently granted, any exercise or purchase prices (or base
values) relating to Awards and any other provision of Awards affected by such
change.

 

(2)                                 Certain Other Adjustments.  The
Administrator may also make adjustments of the type described in
Section 7(b)(1) above to take into account distributions to stockholders other
than those provided for in Section 7(a) and 7(b)(1), or any other event, if the
Administrator determines that adjustments are appropriate to avoid distortion in
the operation of the Plan, having due regard for the qualification of ISOs under
Section 422 and the requirements of Section 409A, to the extent applicable.

 

(3)                                 Continuing Application of Plan Terms. 
References in the Plan to shares of Stock will be construed to include any stock
or securities resulting from an adjustment pursuant to this Section 7.

 

8.                                      LEGAL CONDITIONS ON DELIVERY OF STOCK

 

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
registered with the U.S. Securities and Exchange Commission and listed or
authorized to be listed on such exchange or system upon official notice of
issuance; and (iii) all conditions of the Award have been satisfied or waived. 
The Company may require, as a condition to the exercise of an Award or the
delivery of shares of Stock under an Award, such representations or agreements
as counsel for the Company may consider appropriate to avoid violation of the
Securities Act of 1933, as amended, or any applicable state or non-U.S.
securities law.  Any Stock required to be issued to Participants under the Plan
will be evidenced in such manner as the Administrator may deem appropriate,
including book-entry registration or delivery of stock certificates.  In the
event that the Administrator determines that stock certificates will be issued
to Participants under the Plan or the Shares will be evidenced by book-entry,
the Administrator may require that any certificates evidencing Stock issued
under the Plan or the book-entry reflecting the issuance of Stock under the Plan
bear an appropriate legend reflecting any restriction on transfer applicable to
such Stock, and the Company may hold any such certificates pending lapse of the
applicable restrictions.

 

9.                                      AMENDMENT AND TERMINATION

 

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, however,
that except as otherwise expressly provided in the Plan the Administrator may
not, without the Participant’s consent, alter the terms of an Award so as to
affect materially and adversely the Participant’s rights under the Award, unless
the Administrator expressly reserved the right to do so at the time the Award
was granted.  Any amendments to the Plan will be conditioned upon stockholder
approval only to the extent, if

 

9

--------------------------------------------------------------------------------



 

any, such approval is required by law (including the Code) or applicable stock
exchange requirements, as determined by the Administrator.

 

10.                               OTHER COMPENSATION ARRANGEMENTS

 

The existence of the Plan or the grant of any Award will not affect the
Company’s right to award a person bonuses or other compensation in addition to
Awards under the Plan.

 

11.                               MISCELLANEOUS

 

(a)                                 Waiver of Jury Trial.  By accepting or being
deemed to have accepted an Award under the Plan, each Participant waives (or
will be deemed to have waived), to the maximum extent permitted under applicable
law, any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim will be tried before a court and not before
a jury.  By accepting or being deemed to have accepted an Award under the Plan,
each Participant certifies that no officer, representative, or attorney of the
Company has represented, expressly or otherwise, that the Company would not, in
the event of any action, proceeding or counterclaim, seek to enforce the
foregoing waivers.  Notwithstanding anything to the contrary in the Plan,
nothing herein is to be construed as limiting the ability of the Company and a
Participant to agree to submit disputes arising under the terms of the Plan or
any Award made hereunder to binding arbitration or as limiting the ability of
the Company to require any eligible individual to agree to submit such disputes
to binding arbitration as a condition of receiving an Award hereunder.

 

(b)                                 Limitation of Liability.  Notwithstanding
anything to the contrary in the Plan, neither the Company, nor any of its
subsidiaries, nor the Administrator, nor any person acting on behalf of the
Company, any of its subsidiaries, or the Administrator, will be liable to any
Participant, to any permitted transferee, to the estate or beneficiary of any
Participant or any permitted transferee, or to any other holder of an Award by
reason of any acceleration of income, or any additional tax (including any
interest or penalties), asserted by reason of the failure of an Award to satisfy
the requirements of Section 422 or Section 409A or by reason of Section 4999 of
the Code, or otherwise asserted with respect to an Award.

 

12.                               ESTABLISHMENT OF SUB-PLANS

 

The Administrator may at any time and from time to time establish one or more
sub-plans under the Plan (for local-law compliance purposes or other
administrative reasons determined by the Administrator) by adopting supplements
to the Plan containing, in each case, such limitations on the Administrator’s
discretion under the Plan, and such additional terms and conditions, as the
Administrator deems necessary or desirable.  Each supplement so established will
be deemed to be part of the Plan but will apply only to Participants within the
group to which the supplement applies (as determined by the Administrator).

 

10

--------------------------------------------------------------------------------



 

13.                               GOVERNING LAW

 

(a)                                 Certain Requirements of Corporate Law. 
Awards will be granted and administered consistent with the requirements of
applicable Delaware law relating to the issuance of stock and the consideration
to be received therefor, and with the applicable requirements of the stock
exchanges or other trading systems on which the Stock is listed or entered for
trading, in each case as determined by the Administrator.

 

(b)                                 Other Matters.  Except as otherwise provided
by the express terms of an Award agreement, under a sub-plan described in
Section 12 or as provided in Section 13(a) above, the domestic substantive laws
of the State of Delaware govern the provisions of the Plan and of Awards under
the Plan and all claims or disputes arising out of or based upon the Plan or any
Award under the Plan or relating to the subject matter hereof or thereof without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

 

(c)                                  Jurisdiction.  By accepting (or being
deemed to have accepted) an Award, each Participant will be deemed to (a) have
submitted irrevocably and unconditionally to the jurisdiction of the federal and
state courts located within the geographic boundaries of the United States
District Court for the District of Delaware for the purpose of any suit, action
or other proceeding arising out of or based upon the Plan or any Award;
(b) agree not to commence any suit, action or other proceeding arising out of or
based upon the Plan or an Award, except in the federal and state courts located
within the geographic boundaries of the United States District Court for the
District of Delaware; and (c) waive, and agree not to assert, by way of motion
as a defense or otherwise, in any such suit, action or proceeding, any claim
that he or she is not subject personally to the jurisdiction of the above-named
courts that his or her property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
Plan or an Award or the subject matter thereof may not be enforced in or by such
court.

 

11

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Definition of Terms

 

The following terms, when used in the Plan, have the meanings and are subject to
the provisions set forth below:

 

“Accounting Rules”:  Financial Accounting Standards Board Accounting Standards
Codification Topics 505 and 718, as applicable, or any successor provision.

 

“Administrator”:  The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board, including the full Board) such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant Awards to the extent permitted by Section 152 or
157(c) of the Delaware General Corporation Law; and (iii) to such Employees or
other persons as it determines such ministerial tasks as it deems appropriate. 
In the event of any delegation described in the preceding sentence, the term
“Administrator” will include the person or persons so delegated to the extent of
such delegation.  Notwithstanding the foregoing, only the Board or the
Compensation Committee shall be authorized to grant an Award to any director of
the Company or to any “officer” of the Company (as defined by Rule 16a-1 under
the Exchange Act).

 

“Award”:  Any or a combination of the following:

 

(i) Stock Options.

 

(ii) SARs.

 

(iii) Restricted Stock.

 

(iv) Unrestricted Stock.

 

(v) Stock Units, including Restricted Stock Units.

 

(vi) Performance Awards.

 

(vii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.

 

“Board”:  The Board of Directors of the Company.

 

“Cause”:  With respect to a Participant, (i) dishonesty with respect to the
Company or any affiliate of the Company, (ii) insubordination, substantial
malfeasance or non-feasance of duty, (iii) unauthorized disclosure of
confidential information, (iv) breach by a Participant of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or similar
agreement between the Participant and the Company or any affiliate of the
Company, and (v) conduct substantially prejudicial to the business of the
Company or any affiliate of the Company; provided, however, that this definition
of “Cause” shall be superseded by (a) the

 

12

--------------------------------------------------------------------------------



 

definition of “Cause” contained in an agreement between a Participant and the
Company or any affiliate of the Company that is in effect at the time of such
termination, with respect to that Participant and (b) the definition of “Cause”
contained in the Company’s Change of Control Severance Benefit Plan to the
extent such plan is in effect at the time of such termination, the Participant
is a participant in such plan and such termination occurs within the period
during which the Participant is eligible for enhanced severance benefits under
the Company’s Change of Control Severance Benefit Plan.  The determination of
the Administrator as to the existence of Cause will be conclusive on the
Participant and the Company; provided, however, that if the determination is
made within the period during which the Participant is eligible for enhanced
severance benefits under the Company’s Change of Control Severance Benefit Plan,
then the determination will be subject to de novo review.

 

”Code”:  The U.S. Internal Revenue Code of 1986, as from time to time amended
and in effect, or any successor statute as from time to time in effect.

 

“Compensation Committee”:  The Compensation and HR Committee of the Board.

 

“Company”:  Ironwood Pharmaceuticals, Inc., a Delaware corporation.

 

“Covered Transaction”:  Any of (i) a consolidation, merger or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company.  Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction will be deemed to have
occurred upon consummation of the tender offer.

 

“Date of Adoption”:  The earlier of the date the Plan was approved by the
Company’s stockholders or adopted by the Board, as determined by the Committee.

 

“Director”:  A member of the Board who is not an Employee.

 

“Disability”: A disability that would entitle a Participant to long-term
disability benefits under the Company’s long-term disability plan in which the
Participant participates.  If a Participant does not participate a long-term
disability plan of the Company, Disability means a permanent and total
disability as defined in Section 22(e)(3) of the Code.

 

“Effective Date”: The date on which the Plan is first approved by the Company’s
stockholders.

 

“Employee”:  Any person who is employed by the Company or any of its
subsidiaries.

 

“Employment”:  A Participant’s employment or other service relationship with the
Company or any of its subsidiaries.  Employment will be deemed to continue,
unless the Administrator expressly provides otherwise, so long as the
Participant is employed by, or otherwise is providing services in a capacity
described in Section 5 to, the Company or any of its

 

13

--------------------------------------------------------------------------------



 

subsidiaries.  If a Participant’s employment or other service relationship is
with any subsidiary of the Company and that entity ceases to be a subsidiary of
the Company, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be a subsidiary of the Company unless the Participant
transfers Employment to the Company or any of its remaining subsidiaries. 
Notwithstanding the foregoing, in construing the provisions of any Award
relating to the payment of “nonqualified deferred compensation” (subject to
Section 409A) upon a termination or cessation of Employment, references to
termination or cessation of employment, separation from service, retirement or
similar or correlative terms will be construed to require a “separation from
service” (as that term is defined in Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations.  The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a “separation from service” has occurred.  Any such written election
will be deemed a part of the Plan.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

 

“Fair Market Value”:  As of a particular date, (i) the closing price for a share
of Stock reported on the Nasdaq Stock Market (or any other national securities
exchange on which the Stock is then listed) for that date or, if no closing
price is reported for that date, the closing price on the immediately preceding
date on which a closing price was reported or (ii) in the event that the Stock
is not traded on a national securities exchange, the fair market value of a
share of Stock determined by the Administrator consistent with the rules of
Section 422 and Section 409A to the extent applicable.

 

“ISO”:  A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422.  Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO.

 

“NSO”:  A Stock Option that is not intended to be an “incentive stock option”
within the meaning of Section 422.

 

“Participant”:  A person who is granted an Award under the Plan.

 

“Performance Award”:  An Award subject to Performance Criteria.

 

“Performance Criteria”:  Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award.  A
Performance Criterion and any targets with respect thereto need not be based
upon an increase, a positive or improved result or avoidance of loss and may be
applied to the Participant individually, or to a business unit or division or
the Company as a whole and may relate to any or any combination of the following
(measured either absolutely or by reference to an index or indices or the
performance of one or more companies and determined either on a consolidated
basis or, as the context permits, on a divisional, subsidiary, line of business,
product or product candidate, project or geographical

 

14

--------------------------------------------------------------------------------



 

basis or in combinations thereof), among any other criteria determined by the
Administrator: achievement of research, clinical trial or other drug development
objectives; achievement of regulatory objectives; achievement of manufacturing
and/or supply chain or other operational objectives; sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, or amortization, whether or not on a continuing operations
or an aggregate or per share basis; return on equity, investment, capital or
assets; one or more operating ratios; borrowing levels, leverage ratios or
credit rating; market share; capital expenditures; cash flow; stock price;
stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures, licenses, collaborations and strategic alliances; spin-offs,
split-ups and the like; reorganizations; recapitalizations, restructurings,
financings (issuance of debt or equity) or refinancings; or any other objectives
determined by the Administrator.  The Administrator may provide that one or more
of the Performance Criteria applicable to such Award will be adjusted to reflect
events (including, but not limited to, the impact of charges for restructurings,
discontinued operations, mergers, acquisitions, extraordinary items, and other
unusual or non-recurring items, and the cumulative effects of tax or accounting
changes, each as defined by U.S. generally accepted accounting principles)
occurring during the applicable performance period that affect the applicable
Performance Criterion or Criteria.

 

“Plan”:  The Ironwood Pharmaceuticals, Inc. 2019 Equity Incentive Plan, as from
time to time amended and in effect.

 

“Restricted Stock”:  Stock subject to restrictions requiring that it be
forfeited, redelivered or offered for sale to the Company if specified service
or performance-based conditions are not satisfied.

 

“Restricted Stock Unit”:  A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

 

“SAR”:  A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value at the discretion of the
Administrator) equal to the excess of the Fair Market Value of the shares of
Stock subject to the right over the base value from which appreciation under the
SAR is to be measured.

 

“Section 409A”:  Section 409A of the Code.

 

“Section 422”:  Section 422 of the Code.

 

“Stock”:  Class A common stock of the Company, par value $0.001 per share.

 

“Stock Option”:  An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

 

“Stock Unit”:  An unfunded and unsecured promise, denominated in shares of
Stock, to deliver Stock or cash measured by the value of Stock in the future.

 

15

--------------------------------------------------------------------------------



 

“Substitute Awards”:  Awards issued under the Plan in substitution for equity
awards of an acquired company that are converted, replaced or adjusted in
connection with the acquisition.

 

“Unrestricted Stock”:  Stock not subject to any restrictions under the terms of
the Award.

 

16

--------------------------------------------------------------------------------